374 Pa. 311 (1953)
Commonwealth
v.
Hershman, Appellant.
Supreme Court of Pennsylvania.
Argued May 25, 1953.
June 26, 1953.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY and MUSMANNO, JJ.
*312 James P. McArdle, with him Paul J. McArdle, for appellant.
Harry Estep, Assistant Deputy Attorney General, with him Charles D. Coll, Special Deputy Attorney General, and Robert E. Woodside, Attorney General, for appellee.
OPINION PER CURIAM, June 26, 1953:
The court being equally divided, the judgment is affirmed on the opinion of the Superior Court, reported in 171 Pa. Super. 134, 90 A.2d 314.